Citation Nr: 1113527	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  07-29 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with major depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from June 1968 to June 1970 and active air service from July 1990 to August 1991 and from January 2000 to April 2000.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Veteran was scheduled for a videoconference hearing before the Board in June 2009.  He failed to report for the scheduled hearing without explanation.  He has not requested that the hearing be rescheduled.  Therefore, his request for a Board hearing is deemed to be withdrawn. 

The Board notes that the Veteran submitted a timely notice of disagreement with the disability rating assigned for hypertension in a March 2008 rating decision.  The Veteran was issued a statement of the case in January 2009.  The Veteran did not perfect his appeal with regard to this issue.  The Board has therefore limited its consideration accordingly.


REMAND

The Board finds that additional development is required before the Veteran's claim on appeal is decided.  

A review of the record shows that the Veteran was last afforded a VA psychiatric examination in August 2007.  While some VA Medical Center treatment notes since that time show that the Veteran's PTSD with major depressive disorder was actually improving to some degree; the most recent VA Medical Center mental health treatment notes of record from late 2008 show that the Veteran had been experiencing increased difficulty sharing a home with his brother, as well as increased difficulty maintaining personal relationships.  Therefore, the Board finds that the Veteran should be afforded a current VA psychiatric examination to determine the current level of severity of all impairment resulting from the Veteran's service-connected PTSD with major depressive disorder.  

Additionally, a review of the VA Medical Center mental health treatment notes of record shows that the Veteran has received fairly regular mental health treatment at the VA Medical Center.  However, the most current treatment note of record is from December 2008.  Therefore, the Board finds that current mental health treatment notes should be obtained before a decision is rendered with regard to this issue.

Accordingly, this case is remanded to the RO or Appeals Management Center (AMC) in Washington, DC for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent medical records, to specifically include VA Medical Center mental health treatment notes.

2. Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the current level of all impairment resulting from the Veteran's service-connected PTSD with major depressive disorder.  The claims files must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  The RO or the AMC should ensure that all information required for rating purposes is provided.

3. The RO or the AMC should undertake any other development it determines to be warranted.

4. Then, the RO or the AMC should readjudicate the Veteran's claim on appeal based on a de novo review of the record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


